Citation Nr: 0336005	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  01-03 473	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred during a private hospitalization 
from December 26-30, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his niece


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from October 1953 to 
September 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
in Columbia, South Carolina, which denied the veteran's claim 
for payment for unauthorized medical expenses incurred during 
a private hospitalization at Greenville Hospital System from 
December 26-30, 1998.  He had a Board hearing at the RO (i.e. 
a Travel Board hearing) on this issue in July 2002.  In June 
2003, the Board remanded the case for further procedural and 
evidentiary development by the RO and the VAMC.  The case was 
subsequently returned to the Board.  The case was forwarded 
to the Board from the Columbia RO.  

For reasons set forth below, in order to properly adjudicate 
the issue on appeal in accordance with the governing law and 
regulations, further action is required by both the RO and 
the VAMC.  

REMAND

The veteran incurred unauthorized medical expenses in 
connection with a December 26-30, 1998 admission to 
Greenville Hospital System, during which time he had surgery 
for a ventral hernia, specifically a ventral herniorrhaphy 
with mesh reinforcement.  The veteran submitted a claim for 
payment of the unauthorized medical expenses.  Although this 
case was remanded by the Board in June 2003, as the remand 
actions were not completed, another remand is necessary, as 
described below.  Stegall v. West, 11 Vet. App. 268 (1998).  

To the extent allowable, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, may be paid when the 
veteran received care for:  a) an adjudicated service-
connected disability, b) nonservice-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability, c) any disability of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability, or d) any illness, injury or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program under 38 U.S.C. ch. 
31 and who is medically determined to be in need of hospital 
care or medical services for any of the reasons enumerated in 
Sec. 17.48(j).  38 U.S.C.A. § 1728(a)(2) (West 2002); 38 
C.F.R. § 17.120(a) (2003).  VA law and regulation also 
requires that 1) the care was rendered in a medical 
emergency, when delay would have been hazardous to life or 
health, and 2) when VA or other government facilities are not 
feasibly available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728(a)(1) and (3) (West 2002); 38 C.F.R. § 17.120(b) and (c) 
(2003).  All three elements must be satisfied for a claimant 
to qualify for payment or reimbursement.  Malone v. Gober, 10 
Vet. App. 539, 544 (1997).

The denial of reimbursement by the VAMC was predicated on a 
finding that a medical emergency did not exist and that 
treatment could have been rendered in a VA facility.  The 
VAMC's records state that the veteran is considered to be 
permanently, totally disabled due to service-connected 
disability, and thus element one noted above was considered 
by that entity to have been satisfied.  

The Board notes that the veteran's only established service-
connected conditions are postoperative status, left 
nephrectomy, stricture of ureter, postoperative status left 
incisional hernia, myofascitis and fibrositis, left lumbar 
region, nephrolithiasis, and tonsillectomy.  It is unclear 
whether the veteran's ventral hernia, the disability treated 
during the December 1998 private hospitalization, is a 
service-connected condition, a non-service-connected 
condition, or a non-service-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability.  This matter requires adjudicative 
action by the RO.  Further, his combined schedular 
compensation rating is 80 percent, and he is rated as totally 
disabled based on individual unemployability.  In an August 
1991 rating decision, the RO established basic eligibility to 
educational assistance under 38 U.S.C. Chapter 35, as of 
November 1989, and in a June 1994 letter from the RO the 
veteran was advised that he was considered to be permanently, 
totally disabled due to service-connected disabilities.  
Later, however, in a June 1997 rating decision, the RO denied 
entitlement to a permanent, total disability rating.  It is 
imperative that this matter be given careful consideration by 
the RO.  See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 
17.120 (2003).  Moreover, if such decision is adverse to the 
veteran, such information should be conveyed to the VAMC.  

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2002).  The VCAA and implementing regulations 
essentially provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  VA is required to provide specific notice to 
claimants as to the evidence needed to substantiate their 
claims, what evidence, if any, is to be provided by the 
claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In June 2003, the Board remanded the case so that the 
Columbia VAMC could provide the veteran with his due process 
rights under the VCAA.  The Board finds that despite its 
earlier remand, the veteran has not received the notice 
prescribed by 38 U.S.C.A. § 5103(a) (West 2002) and 
Quartuccio, supra, and that this failure constitutes a 
violation of the veteran's due process rights.  In this 
regard, it may be beneficial for the VAMC to consult with the 
RO for further guidance.  The Board also remanded the case so 
that the RO could determine whether the veteran's ventral 
hernia, treated during the December 1998 private 
hospitalization, is a service-connected condition, a non-
service-connected condition, or a non-service-connected 
associated with and held to be aggravating an adjudicated 
service-connected disability, and so that the RO could 
determine whether the veteran is permanently and totally 
disabled due to service-connected disability.  None of these 
actions has been completed.  A remand by the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall, supra.  Thus another remand 
for compliance with these requirements is necessary.  

The VAMC is advised that the governing law and regulations 
are applicable to its adjudications as well as to those of 
the RO and the Board, and that Stegall, supra mandates that 
this case will continue to be remanded until the remand 
orders have been completed.

Accordingly, this case is REMANDED for the following:

1.  Action for the RO:
The RO should determine first whether the 
veteran's ventral hernia, treated during 
the December 1998 private 
hospitalization, is a service-connected 
condition, a non-service-connected 
condition, or a non-service-connected 
disability associated with and held to be 
aggravating an adjudicated service-
connected disability and, if so, the 
effective date thereof.  In addition, the 
RO must make a determination on the issue 
of whether the veteran was permanently, 
totally disabled due to service-connected 
disability, during the hospitalization 
period at issue.  The veteran and his 
representative should be apprised of such 
decisions, and in the event either or 
both is adverse, appeal rights should be 
provided and any other indicated actions 
taken.  

2.  Action for the RO and the VAMC:
The RO and the VAMC must review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied with regard to the 
claim for entitlement to payment of 
unauthorized medical expenses incurred 
during a private hospitalization from 
December 26-30, 1998, with due 
consideration to the adjudications made 
by the RO pursuant to item 1 above.  

Compliance requires that the veteran be 
notified, via letter, of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, not 
specifically addressing the claim at 
issue, is not acceptable.  The RO and/or 
the VAMC must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond. 

The case should then be referred to the 
VAMC.

3.  Action for the VAMC:
Following completion of the foregoing, 
and after ensuring compliance with the 
VCAA, the RO should readjudicate the 
veteran's claim for payment or 
reimbursement of unauthorized medical 
expenses.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO and 
VAMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO 
and VAMC.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




